Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 9/24/2021. 
Claims 1-20 are allowed.
                      
    Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Steven Yates on 11/26/2021. 

CLAIM LISTING

This listing of claims will replace all prior versions, and listings, of claims in the application:

CLAIMS
1.‎	(Currently Amended) A method for a mobile device to collectively manage a collection of devices associated with ‎an ‎environment
receiving an identifier corresponding to a first device of the environment; ‎
automatically determining the collection of devices based at least in part on a search ‎for the identifier in the environment;‎
providing a temporary 
receiving an access key from the selected device in response to providing the temporary credential;
caching the access key in a transitory 
applying a new configuration to each of the s in the collection of devices based at least in part on providing each of the devices its associated access key; and‎
flushing the transitory 

2.‎	(Currently Amended) The method of claim 1, in which the temporary 
providing a second credential to a cloud service; and‎
receiving a list of known devices including the collection of devices.‎

3. 	(Currently Amended) The method of claim 2, further comprising:
prompting for the second credential;
caching the second credential in the transitory 
flushing the one or more key from the transitory memory.‎

‎4.‎	(Original) The method of claim 1, in which determining the collection of devices comprises:
receiving a list of known devices; and
identifying active devices within the known devices.

5.	(Original) The method of claim 4, in which the list of known devices includes an inactive device associated with the environment but disconnected from the environment, and the searching the environment comprises ignoring the inactive device.

‎6.‎	(Original) The method of claim 1, in which the collection of devices are communicatively coupled to a network, and the identifier includes a network address for the first device.‎

‎7‎	(Currently Amended) The method of claim 1, in which the mobile device has an associated operator credential, the method further comprising:
determining whether the operator credential is authorized to provide the temporary 

8.	(Currently Amended) The method of claim 1, in which the temporary 
receiving data corresponding to the collection of devices from the cloud service




9.	(Currently Amended) The method of claim 8 further comprising:
providing the temporary 



10.‎	(Currently Amended) A computing system to collectively manage a collection of devices associated with an environment including devices, comprising: 
at least one processor; and 
a memory coupled to the ‎at least one processor and storing instructions that, when executed by the at least one processor, cause the computing system to:
receive an identifier corresponding to a first device of the environment; 
automatically determine the collection of devices based at least in part on a search for the identifier in the environment;
provide a temporary 
receive an access key from the selected device in response to providing the temporary credential;
cache the access key in a transitory 
apply a new configuration to each of the s in the collection of devices based at least in part on providing each of the devices its associated access key; and
flush the transitory 

11.	(Currently Amended) The system of claim 10, in which the temporary 
provide a second credential to a cloud service; 
receive a list of known devices including the collection of devices;
cache the second credential in the transitory 
flush the one or more key from the transitory memory.


identify active devices within the known devices; and
exclude inactive devices within the known devices from the collection of devices.

13.	(Original) The system of claim 10, wherein the system is to communicate over a network with the collection of devices, and the identifier is a network address for the first device.

14.	(Currently Amended) The system of claim 10, in which the mobile device has an associated operator credential, and execution of the instructions cause the system to:
determine whether the operator credential is authorized to provide the temporary 

15.	(Currently Amended) The system of claim 10, in which the temporary 

receive data corresponding to the collection of devices from the cloud service









receive an identifier corresponding to a first device of the environment; 
automatically determine the collection of devices based at least in part on a search for the identifier in the environment;
provide a temporary 
receive an access key from the selected device in response to providing the temporary credential;
cache the access key in a transitory 
apply a new configuration to each of the s in the collection of devices based at least in part on providing each of the devices its associated access key; and
flush the transitory 

17.	(Currently Amended) The medium of claim 16, in which the temporary 
provide a second credential to a cloud service; 
receive a list of known devices including the collection of devices;
identify active devices within the known devices;
cache the second credential in the transitory and
exclude inactive devices within the known devices from the collection of devices


18.	(Currently Amended) The medium if claim 16, in which the mobile device has an associated operator credential, and execution of the instructions is to cause the system to:
determine whether the operator credential is authorized to provide the temporary 

19.	(Currently Amended) The medium of claim 16, in which the temporary 

receive data corresponding to the collection of devices from the cloud service



20.	(Currently Amended) The medium of claim 19, wherein execution of the instructions is to cause the computing system to:
provide the temporary 

.

Prior Art of Record
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Samanta et al US Patent 9,058,274 discloses managing cache memory of node in multiple node storage cluster with cache data and metadata from respective node(s) within plurality of nodes and cached regions of storage clusters. 

Bone et al US Patent 10,680,814 discloses memory storing cryptographic material to execute device functions with logic configured for communication across over a network and delete cryptographic material from the memory. 

Zmudzinski et al US Patent 11,030,120 discloses secure region key identifier (ID) within memory range of memory allocable for flexible conversion to secure pages of architecturally-protected memory regions and processor core with receipt and request to access the memory, with first key ID located within physical address and secure region key ID. 

McKelvie et al US Patent 10,216,949 discloses dynamic membership quorum group where member can be added or deleted as per secure group policy and updates are maintained in new quorum set as described in Fig 10-11.

Steinberg et al US Patent 10,447,728 discloses processing of guest operating system with system kernel and layer of virtualization architecture with resources being approved or denied based on hypervisor policies as described in Fig 2-3.

Sokolov et al US Patent 10,469,457 discloses securely sharing cloud-service credentials with network of computing devices with fragmentation process of credentials and decryption key from central device as described in Fig 1-4.

Drozd et al US Patent 9,992,186 discloses user authentication based on credentials in cloud computing system with authorization token of encrypted cloud tenants as described in Fig 2-5.

Baer US Publication 2020/0153831 discloses identity broker to identify authorized and unauthorized entities with lifetime of credentials and refresh token as described in Fig 3-5. 

                        		REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 11/26/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 10 and 16 are as follows :

For Claims 1 ‘ .. receiving an identifier corresponding to a first device of the environment; ‎
automatically determining the collection of devices based at least in part on a search ‎for the identifier in the environment;‎
providing a temporary credential to a selected device of the collection of devices to ‎enable ‎reconfiguring the selected device;‎
receiving an access key from the selected device in response to providing the temporary credential;
caching the access key in a transitory memory;‎
applying a new configuration to each of the devices in the collection of devices based at least in part on providing each of the devices its associated access key; and‎
flushing the transitory memory.‎’ with additional detailed steps in claim(s) as described in independent claim(s) on  11/26/2021. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431